DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 7-18 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in the recitation of sorting CD3(+)CD4(+)CD25(hi)CD127(-) Treg cells that are “lineage(-)”.  Lineage(-) usually refers to primitive stem cell populations that do not express any hematopoietic lineage markers, such as CD3, CD4, or CD25.  However, the present claims require both expression of lineage markers like CD4, and sorting for lineage (-), which renders the claims indefinite.  For the purposes of examination, the term “lineage(-)” is being interpreted to encompass sorting so that any type of other cell lineage marker, such as CD8 or B cell lineage markers, are excluded. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trzonkowski et al., 2009.
Trzonkowski teaches a method of producing a population of CD3(+)CD4(+)CD25(high)CD127(-) Treg cells comprising comprising isolating CD4+ T cells using an immunomagnetic method, marking the CD4+ T cells with monoclonal antibodies and sorting the cells using a cell sorter to isolate cells having the phenotype CD3(+)CD4(+)CD25(high)CD127(-)double(-)dead(-), see page 23, in particular .Trzonkowski teaches excluding cells that are positive for other lineage antigens such as CD14, CD16, CD19, and CD8 (i.e. sorting for lineage(-) cells, see page 23, in particular).   Trzonkowski teaches that the cell sorter comprises a replaceable sample flow line (see page 23, in particular).  Trzonkowski teaches multiplying the Treg cells in a medium comprising 10% inactivated autologous plasma (which comprises serum), IL-2, and by adding magnetic beads coated with atni-CD3 and anti-CD28 at a 1:2 ratio (see page 23-24, in particular).  Trzonkowski teaches marking with anti-CD3, anti-CD4, anti-CD8, anti-CD19, anti-CD14, anti-CD16, anti-CD25, and anti-CD127 monoclonal antibodies (see page 23). Trzonkowski teaches the antibodies are conjugated to fluorescent dyes (see page 23).  Trzonkowski teaches 1000 U/ml IL-2 and monitoring the cultures for quality of the Treg, microbial contamination, and quality check consisting of FoxP3 staining and suppression assays to evaluate inhibition of proliferation and IFN-gamma production (see page 24, in particular).  Trzonkowski teaches an embodiment wherein the Tregs are propagated for 2 weeks and have a FoxP3 expression level of 90% (see page 25, in particular). 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzonkowski et al., 2009, in view of Putnam et al., 2009.
The teaching of Trzonkowski et al. are described above.
Trzonkowski does not teach X-VIVO medium, a 1:1 bead to cell ratio, or the purity of the sorted Treg population. 
Putnam teach obtaining Tregs with a purity of greater than 97% using FACS sorting, and teach expanding Tregs in 10% serum in X-VIVO medium using a 1:1 anti-CD3/CD28 bead to Treg ratio (see page 653, in particular).  Putnam teach obtaining up to 94-95% FOXP3+ cells and expanding the cells for 2 weeks (See pages 655-656). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the culture medium, and bead ratios of Putnam et al., in the method of Trzonkowski et al. Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Furthermore, optimization of the ratio of Tregs to beads, and the type of culture medium is routine and well within the purview of the ordinary artisan, and the ratios and components of the instant claims are recognized for use in Treg expansion, as taught by Putnam. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, selecting using serum or plasma would involve simple substitution of one known element for another to obtain predictable results.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.11072779 in view of Trzonkowski et al., 2009, and Putnam et al., 2009.
The ‘779 patent claims a method for in vitro expansion of CD4+CD25hiCD127-FoxP3+ Tregs comprising expanding said Tregs for at least 14 days with anti-CD3/CD28 coated beads at a 1:1 ration with IL-2. Although the ‘779 patent does not 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644